DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A fairly large number of documents listed on the Information Disclosure Statement were not considered.  Applicant submitted copies of only 16 Non-Patent Literature (NPL) documents.  However, 33 NPL documents are listed on the IDS.  It is believed that entries were duplicated on the IDS form, by listing URLs where documents were retrieved separately from the documents themselves.  The URLs should be listed in the same box along with the document they relate to, after the phrase “retrieved from…”
Also, YouTube videos will not be considered unless relevant screenshots from the videos are submitted by the applicant and entered into the application file (or unless a copy of the video file itself is submitted to the USPTO).  Otherwise, YouTube videos are not a part of the application record and thus cannot be considered.

Drawings
The drawings are objected to because numerals 20a and 20b are used to represent different “sections” of the hopper 20 in Fig. 4.  However, in Fig. 5, numerals 20a and 20b refer to the perpendicular “legs” of the hopper 20.  Different numerals . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of the word “drier,” which should be changed to --dryer--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to
The word “drier” appears throughout the specification.  This is an adjective, rather than a noun that refers to a machine.  The word should be changed to --dryer--.
Paragraph 0016, line 3, “hopper 10” should be changed to --hopper 20--.
Parts list, under element 30, “conveyor 20” is incorrect, and should be changed to --conveyor 30--.
Parts list, under element 40, “41 cutaway” should be changed to --42 cutaway-- to be consistent with the drawings and the rest of the specification, and --41 side wall-- should be added.
As mentioned above with respect to the drawings, elements 20a and 20b alternately refer to different parts of the hopper (compare Figs. 4 and 5).  This conflict must be corrected.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claims use the word “drier,” which should be changed to --dryer--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The phrase “an opening in said enclosed drag chain” at line 6 is incorrect.  The opening is not in the chain itself, but in the conveyor.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  The term “VOCs” should be defined in this claim, as it is the first time it is used in the claims.  Appropriate correction is required.
15 is objected to because of the following informalities:  In line 2, the word --said-- should be inserted between “of” and “overflow.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “an enclosed drag chain conveyor having an opening in said hopper” is unclear.  According to the specification, it is more correct to say that the opening is in the drag chain conveyor, but is located at the hopper.  It is suggested that applicant make this change, which would be consistent with line 6 of claim 1, which recites “an opening in said enclosed drag chain located at said vertical drier.”
With regard to claim 2, the term “which” in line 2 is unclear, because the claim does not specifically point out the element being referred to.  Examiner suggests the following change:
wherein the enclosed chute 
	Claim 18 requires the limitations of claim 2 (and claim 2 requires the limitations of claim 1).  However, claim 18 depends from claim 17, which already requires the limitations of claim 1.  Thus, claim 18 has redundant limitations.
Examiner suggests the following change:
18. (Currently Amended) The method of claim 17, wherein said opening located at said vertical dryer opens into an enclosed chute, wherein said enclosed chute directs drill cuttings into said vertical dryer without allowing VOCs to escape to atmosphere
	Claim 19 contains the same issue discussed above, and similar amendments are recommended.
	Claims 3-16 and 20 are rejected based on their dependence upon rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.
The document titled “Vertical Drier Drawings” (number 30 on the IDS filed 12/02/2019) has a date of January 13, 2018 (note that the date is quite small and difficult to see), more than a year before the filing of the instant application.  These drawings appear to be manufacturer drawings that show every element described in the instant application.  These drawings are deemed to be evidence of sale or public availability of the claimed invention prior to filing of the application (see example comparison of images below).

    PNG
    media_image1.png
    86
    360
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    846
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    615
    799
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676